Citation Nr: 1129878	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbosacral strain than the 10 percent assigned effective from October 1, 2005.

2.  Entitlement to a higher initial evaluation for cervical degenerative disk disease than the 10 percent assigned effective from October 1, 2005.

3.  Entitlement to higher initial evaluations for right knee retropatellar pain syndrome with osteoarthritis than the zero percent assigned effective from October 1, 2005, or than the 10 percent assigned effective from September 15, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1985 to September 2005, when she was honorably retired.  

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, assigning initial ratings to the disabilities which are the subjects of this appeal.  By an October 2008 rating action contemporaneous with an October 2008 Decision Review Officer's (DRO) Supplemental Statement of the Case (SSOC), the RO granted an increase to a 10 percent evaluation for the Veteran's right knee retropatellar pain syndrome with osteoarthritis, effective from the September 15, 2008, date of re-examination for that disorder.  


FINDINGS OF FACT

1.  For the entire initial rating period beginning from October 1, 2005, up to the present, with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, the Veteran's lumbosacral strain has most nearly approximated disability equivalent to forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  For that entire interval, the evidence preponderated against disability of the lumbar spine equivalent to forward flexion of the thoracolumbar spine not greater than 60 degrees.  Over the entire initial rating interval, the evidence preponderated against any lesser interval of greater disability in the lumbosacral spine than that equivalent to forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  

2.  For the entire initial rating period beginning October 1, 2005, the weight of the evidence is against the presence of any incapacitating episodes of lumbosacral strain.  

3.  For the entire initial rating period beginning from October 1, 2005, up to the present, with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, the Veteran's cervical degenerative disk disease has most nearly approximated disability equivalent to forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  For that entire interval, the evidence preponderated against disability of the cervical spine equivalent to forward flexion of the cervical spine not greater than 30 degrees.  Over the entire initial rating interval, the evidence preponderated against any lesser interval of greater disability in the cervical spine than that equivalent to forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  

4.  For the entire initial rating period beginning October 1, 2005, the weight of the evidence is against the presence of any incapacitating episodes of cervical degenerative disk disease.  

5.  For the initial rating period effective from October 1, 2005, through September 14, 2008, with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, evidence preponderated against the Veteran's right knee retropatellar pain syndrome with osteoarthritis being manifested by slight impairment in the knee, or disability equivalent to limitation of flexion to 45 degrees.  Also with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, the evidence preponderated against any lesser interval between October 1, 2005, and September 14, 2008, of slight or greater impairment in the right knee.  

6.  For the initial rating period beginning September 15, 2008, with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, the Veteran's right knee retropatellar pain syndrome with osteoarthritis was manifested by slight impairment of the knee.  For that initial rating interval up to the present, with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, the evidence preponderated against right knee disability of moderate severity, and otherwise against right knee disability equivalent to limitation of flexion of the right knee to 30 degrees.  Also with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, the evidence preponderated against any lesser interval between October 1, 2005, and September 14, 2008, of moderate or greater impairment in the right knee.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbosacral strain are not met for the entire initial rating period beginning October 1, 2005.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a rating in excess of 10 percent for cervical degenerative disk disease are not met for the entire initial rating period beginning October 1, 2005.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

3.  The criteria for a compensable disability rating for right knee retropatellar pain syndrome with osteoarthritis are not met for the initial rating interval from October 1, 2005, through September 14, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260 (2010).

4.  The criteria for a rating in excess of 10 percent for right knee retropatellar pain syndrome with osteoarthritis are not met for the initial rating period beginning September 15, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any.

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's claims arise from her disagreement with the initial evaluations following the grant of service connection for lumbosacral strain, cervical degenerative disk disease, and right knee retropatellar pain syndrome with osteoarthritis.  VCAA notice for the claims for service connection for these disorders was furnished to the Veteran in June 2005, prior to RO's initial adjudication in November 2005 granting service connection and assigning initial ratings for these disorders.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and the U.S. Court of Appeals for Veterans Claims (Court) have held that once service connection is granted following initial VCAA notice for service connection, additional notice is not required regarding such downstream issues as initial rating, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding these issues.  

In any event, criteria to address the downstream issues of disability rating for each of the claimed disorders was addressed by the issued Statement of the Case (SOC) in August 2007, as well as by a separate development letter issued in June 2008, which was followed by readjudication of the appealed initial rating issues in a SSOC in October 2008.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (requiring more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date).  While effective dates of ratings assigned were not explicitly discussed, there does not appear in this case to have been a dispute raised for appellate consideration regarding effective date for service connection, the Veteran having been service connected for each of the claimed disorders effective from the day following her retirement from service.  See 38 C.F.R. § 3.400 (2010) (addressing laws governing effective dates).  The Veteran was effective informed of ratings to be assigned based on changes in the level of disability, by the June 2008 development letter.  

The Veteran has received all essential notice including by a June 2008 development letter, addressing the initial rating claims, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  Shinseki v. Sanders; Mayfield v. Nicholson,444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Therefore the Board finds that any error in VCAA notice was in this case non-prejudicial.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and examination records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the claims file as a whole includes adequate competent evidence to allow the Board to adjudicate the claim on appeal, and no further action is necessary.  See generally, 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

VA duly afforded the Veteran VA examinations in July 2005 and September 2008 which adequately addressed the medical questions raised by the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The claims file was reviewed by these examiners, and the examiners provided detailed findings and conclusions adequate for informed appellate review under applicable VA laws and regulations.  This included review of the Veteran's history of disability of the lumbar and cervical spine and the right knee, based on both review of the medical record as well as notation of the Veteran's self-report of current and past disability, and a careful assessment of disability including as impacted by pain, pain on undertaking motion, incoordination, weakness, or lack of endurance of affected parts.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board finds the examinations to be adequate for purposes of the Board's adjudication herein.  Thus, the Board finds that further examination is not necessary.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  This adequacy holds notwithstanding the Veteran's assertions of entitlement to higher initial disability ratings than those assigned particularly based on findings and conclusions of these examinations.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

II.  Pertinent Laws Governing Claims for Higher Ratings
for Musculoskeletal Disorders

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service- connected joint disorder, when the rating is based on limitation of motion, the Board must consider an increased schedular rating based on functional loss due to pain on undertaking motion, weakened movement, fatigability, and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (confirming the principles set forth in Jandreau).

Here, the Board has duly considered the Veteran's lay statements, including as presented in written submissions as well as at examinations documented within the record.  While such symptoms as pain and fatigability may be to some degree inherently subjective, the Board looks to the Veteran's statements as supported by more objective indicia of disability, including observable limitations of functioning, test and X-ray findings, and conclusions of medical treatment professionals and examiners.  That said, the Board has here generally accepted the Veteran's statements regarding symptoms of pain, stiffness, and limitation of functioning in support of her claims for her lumbosacral strain, degenerative disk disease of the cervical spine, and right knee disorder.  The Board finds her statements credible and generally uncontradicted and rather supported by the balance of the evidence, including examination findings.  The weight the Board herein assigns to her statements, however, is balanced by the degree to which the severity of such self-reported symptoms are actually impairing of functioning. 

Thus, while the Veteran has reported some frequent increase in pain in her cervical spine, she has also reported that this has not resulted in incapacitation or loss of work, but rather may only have resulted in her needing to take breaks from her sedentary job.  Similarly, she has not asserted that either her symptomatic right knee or low back disorders are significantly impairing of any ordinary work or worklike functioning or daily activities.  Her reports rather inform of low back difficulties with strenuous activities such as weight lifting, or of right knee difficulties or pain precipitated by running or walking over six miles.  (See the Veteran's self-reports in submitted statements and at examinations, as detailed below.)  Thus, the Veteran's assertions of symptoms are generally accepted, but her assertions of such symptoms warranting an increased evaluation are not found to be supported here, based on both objective and subjective symptoms not in aggregate presenting a disability picture warranting the next higher disability evaluation.  Such weighing of the evidence and consideration of the level of disability presented is the adjudicative function of the Board, not to be supplanted by contrary opinions of the claimant as to levels of entitlement based on the disability or disabilities presented.  It is the responsibility of the Board to weigh the evidence, including medical and lay evidence.   Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Board herein considers ratings to be assigned for her claimed disorders for rating periods beginning from the October 1, 2005, date of service connection, immediately upon her separation from active service.  The Board has accordingly considered staged ratings for any intervals of higher levels of disability which may be supported by the evidence, for the entire initial rating period from that date of service connection for each of the three claimed disorders up to the present.  Fenderson v. West, 12 Vet. App 119 (1999).

III. Claim for Higher Initial Rating for Lumbosacral Strain

The Veteran has been assigned a 10 percent disability evaluation for her lumbosacral strain effective from the October 1, 2005, date of service connection for the disorder, and contends that she should be assigned a higher initial evaluation.  

The Veteran may be potentially rated for her lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243.  For the thoracolumbar spine, a 10 percent evaluation is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 135 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of vertebral body height.  A 20 percent evaluation is warranted for limitation of flexion of the thoracolumbar spine of greater than 30 degrees but no greater than 60 degrees, or for combined range of motion of the thoracolumbar spine of not greater than 120 degrees, or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for the low back for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation of 60 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

Intervertebral disk syndrome may be rated based on either the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, instruction following Note 6.  Incapacitating episodes of intervertebral disk syndrome having a total duration of at least six weeks during the previous 12 months warrant a 60 percent disability rating. Incapacitating episodes of intervertebral disk syndrome having a total duration of at least four weeks but less than six weeks during the previous 12 months warrant a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran was afforded a pre-retirement VA examination for compensation purposes in July 2005, and then complained of chronic low back pain following twisting and lifting injury in 1989, which she characterized as mild with occasional flares and transient episodes of radiating pain to the right lower extremity.  She asserted that the flares were usually precipitated by physical training and relieved by rest, and occurred every six to eight months while lasting up to two weeks.  She described her symptoms as moderate during these flares.  She reported benefitting from lumbar strengthening exercises, and using no assistive devices for her condition.  She reported daily activities as generally not affected, though she was careful exercising and avoided lifting in excess of 50 pounds.  She denied any incapacitating episodes in the prior 12 months.  

At the examination the examiner observed that the Veteran's muscle tone and strength was intact in all extremities without evidence of atrophy, and no sensory impairments were present.  The thoracolumbar spine was without focal tenderness, spasm, or guarding, and range of motion was to 80 degrees forward flexion, 30 degrees backward extension, 30 degrees right and left lateral flexion, and 30 degrees right and left lateral rotation.  The examiner noted that repetitive motions produced some mild lumbar pain on forward flexion but not reduced range of motion.  The examiner found no associated fatigability or incoordination.  

Based on these pre-separation asserted symptoms and fairly consistent findings by the July 2005 VA examiner, the Veteran's lumbosacral strain would warrant no more than a 10 percent evaluation based on limitation of forward flexion, without total limitation of motion or DeLuca symptoms or other disabling signs or symptoms or flare-ups warranting a higher disability evaluation.  The mild lumbar pain on repeated motion and reported intermittent episodes of flares to moderate disability with exertional activity (physical training) are not here found to represent a greater level of disability than that represented by the 10 percent evaluation assigned as equivalent to limitation in flexion to at least 60 degrees.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243.   

The Veteran in a January 2006 submitted statement asserted that she had difficulties including inability to sleep on her back and having to sleep on her side to avoid back pain, difficulty with physical activity including playing golf, and having to take breaks and walk around over the course of her work day or else her sedentary job will cause her back to hurt.  She also reported experiencing re-injury when performing activities such as weight lifting.  However, she asserted that to be productive at her job she need to avoid taking medications, and so she preferred to avoid them.  Of note, she did not report having symptoms such as pain of such severity as to require medications, instead asserting that she had "grown accustomed to dealing with the pain."

In a September 2007 statement the Veteran asserted that she was restricted in the amount she could lift without re-injuring her low back, and that this affected her ability to "accomplish her mission," though she failed to specify what that mission was in civilian life, given her admitted sedentary work.  She also emphasized that she performed physical strengthening exercises to help her with her back, though that had not "alleviated the problem entirely."

Upon a further VA examination for compensation purposes in September 2008, the Veteran reported that she had pain that focused around L-4 to S-1 bilaterally, with the pain aching in nature and of an intensity ranging from zero to five out of ten.  She asserted that she also had stiffness and fatigue in the low back, more so with lifting, adding that her back becomes tight when she attempts leg lift exercises.  She also complained that her sitting was limited to 30 minutes and standing to 10 minutes before onset of low back pain.  She added that she had missed eight days of work in the past year due to her low back, but she denied any flares of low back disability and also denied any incapacitating episodes in the past year  requiring physician-ordered bed rest.  

The September 2008 examiner observed that the Veteran appeared relatively fit, and that she demonstrated normal gait, heel walk, toe walk, and squatting.  The examiner did find hip flexor tightness and low back pain with hip rotation and Faver's test, though straight leg raising was negative.  There was tenderness to palpation at L4-L5 on the right.  Range of motion of the thoracolumbar spine was to 90 degrees forward flexion with pain at the extreme of motion.  Other ranges of motion, including extension to 30 degrees and right and left lateral flexion and right and left rotation all to greater than 30 degrees, were all without pain.  The examiner found no change in active or passive range of motion with repeated movement.  The examiner further found an absence additional impairment due to DeLuca factors of painful motion, weakness, impaired endurance, or incoordination.  Instability was also not present.  X-rays were reviewed showing thoracolumbar scoliosis but not degenerative changes.  The examiner assessed chronic lumbosacral strain with facet mediated pain.  

While the Board notes the Veteran's assertion of increased disability in the low back from initial VA examination in July 2005 to the second VA examination for compensation purposes in September 2008, objective findings were not revealing of greater disability, and indeed showed greater endurance with repeated motion than was in evidence in July 2005.  The Veteran's assertions of some missed work though without flares of increased disability as reported in September 2008 appear substantially contradictory, in that in the absence of significant increase in pain or other symptoms of disability attributed to the low back, the Veteran's assertions of missed work necessitated by the low back disability are not supported by either her own statements or the balance of the record.  

The Board has reviewed the record and notes that it is substantially devoid of records of treatment or other records as would support a finding of greater disability than that demonstrated by the Veteran's assertions of symptoms in submitted statements and at examinations, or by objective findings upon examinations in July 2005 and September 2008.  In short, the Board finds that the limitation of range of motion shown, the absence of significant DeLuca-related factors showing increased disability, and the absence of evidence of other factors of impairment warranting a higher evaluation, provide a disability picture warranting no higher rating than that justified by the good range of motion and slight or limited pain demonstrated upon VA examinations.  

While thoracolumbar scoliosis was identified upon September 2008 X-rays, there was no evidence of muscle spasm or guarding by which to attribute the scoliosis to the Veteran's service-connected lumbosacral strain.  

The Board has duly considered the Veteran's assertions of symptoms as both competent and credible, but they simply do not support a greater disability rating than that already assigned.  The Board finds the weight of the evidence - based on range of motion and other objective findings or subjective symptoms of disability - against disability of the lumbar spine equivalent to limitation of flexion of the thoracolumbar spine to not greater than 60 degrees, and hence the Board finds the weight of the evidence against entitlement to a 20 percent disability rating for the Veteran's lumbosacral strain, for the entire initial disability rating period beginning from the October 1, 2005, date of service connection for lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

The Board has reviewed the entire record and finds that the 10 percent rating continued by virtue of this decision reflects the most disabling this disorder has been since the Veteran retired from service and filed her claim for service connection, which is the beginning of the appeal period.  Thus, the Board concludes that staged ratings for this disorder are not warranted.  Fenderson v. West, 12 Vet. App 119 (1999).  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Claim for Higher Initial Rating for Degenerative Disk Disease
of the Cervical Spine

The Veteran is appropriately rated for her cervical degenerative disk disease  under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235- 5243.  For the cervical spine, a 10 percent evaluation is warranted with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spam, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of vertebral body height.  A 20 percent evaluation is warranted for limitation of flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or for combined range of motion of the cervical spine of not greater than 170 degrees, or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reverse lordosis, or abnormal spinal contour.  A 30 percent evaluation is warranted for forward flexion of the cervical spine limited to 15 degrees or less.

Intervertebral disk syndrome may be rated based on either the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, DCs 5235-5243, instruction following Note 6. Incapacitating episodes of intervertebral disk syndrome having a total duration of at least six weeks during the previous 12 months warrant a 60 percent disability rating. Incapacitating episodes of intervertebral disk syndrome having a total duration of at least four weeks but less than six weeks during the previous 12 months warrant a 40 percent disability rating. 38 C.F.R. § 4.71a, DC 5243.

Upon her VA examination in July 2005, prior to service retirement, she complained of daily pain and stiffness over the lower cervical spine since a Frisbee injury in 2004.  She denied radicular pain and also denied neurological symptoms in her extremities associated with her cervical disorder.  She further denied flareups of increased symptoms or current assistive devices or therapy for the cervical spine.  She denied any impact on her activities of daily living.  

Upon examination in July 2005, the Veteran's muscle tone, strength, and peripheral neurological functioning appeared intact.  The examiner also found no focal tenderness or abnormal cervical spinal contour, and no muscle spasm or guarding.  Range of motion of the cervical spine was to 45 degrees flexion, 45 degrees extension, 30 degrees right and left lateral flexion, and 60 degrees right and left lateral rotation.  The examiner noted that normal range of motion in lateral flexion was to 45 degrees, and normal motion in rotation was to 80 degrees.  Repeated motions produced mild lower cervical pain but no reduced range of motion, no fatigability, and no incoordination.  The examiner assessed moderate degenerative disk disease at C5-C6, though with no foraminal stenosis, no compression fractures or subluxation, and no facet arthropathy.  

In a November 2006 statement the Veteran asserted that she feels strain in her neck from her daily work with her head downward at a desk job, and asserted that this necessitated her taking frequent breaks to relieve strain she felt in her neck.   She also reported that she had frequent tension headaches.  She reported endeavoring to continue with physical activity including aerobics, running, and volleyball, expressing a belief that her activity would keep her neck strong.  

In a September 2007 statement she reiterated that she had continuing difficulty with her neck, adding that she continued to perform strengthening exercises to help her condition.

Upon VA examination in September 2008, the Veteran's history was noted of an injury flipping over and landing on her neck while playing Frisbee, with physical therapy undergone in service as part of treatment for the neck injury.  She asserted that she still felt tense in her neck, and also reported having a feeling of sensitivity in her jaw as well as at times having occipital area pain.  She reported that her cervical pain was always present, and frequently would rise to five or six out of ten in intensity.  She also reported that the frequency increased during the prior summer when she was also diagnosed with migraines.  She added that symptoms including stiffness and fatigue were continuous, and increased as a result of her work at a desk looking down all day.  She also averred that she at times had numbness in between one and three digits in her fingertips bilaterally, though she denied pain, numbness, or tingling otherwise in her upper extremities.  She denied any missed work in the past year due to her cervical spine condition, and she denied any limitation in standing or walking associated with the condition.  She did report taking a break from her computer work every hour to hour-and-a-half.  She denied flareups or incapacitating episodes associated with her cervical condition.  

The September 2008 examiner found mild bilateral tenderness to palpation in the cervical paraspinal muscles.  Range of motion of the cervical spine was to 60 degrees flexion, 50 degrees extension, 35 degrees right and left lateral flexion, and 80 degrees right and left lateral rotation.  She complained of pain at the endpoint of forward flexion and slight discomfort at endpoints of lateral flexion, Lateral rotation resulted in a complaint of stiffness but not pain.  Addressing DeLuca factors, the examiner found that there was no additional loss of range of motion due to painful motion, weakness, lack of endurance, incoordination, or instability.   X-rays of the cervical spine showed disk space narrowing at C5-C6 with ventral osteophytes and other changes consistent with spondylosis.  The examiner assessed cervical spondylosis primarily at C5-C6.  

While the Board notes the Veteran's September 2008 complaints of jaw sensitivity, occipital pain, migraines, and occasional numbness of multiple fingertips, the examiner did not attribute these to the Veteran's cervical spine degenerative disk disease despite explicitly noting these complaints.  That examiner also reviewed
X-rays and did not find them or other evidence to inform of radiculopathy or other pathology associated with the cervical degenerative disk disease that was radicular or non-focal in nature.  The examiner similarly found no DeLuca-type limitations associated with the Veteran's cervical degenerative disk disease even while noting her pain complaints.  This is all consistent with negative prior findings regarding such signs or symptoms of disability by the VA examiner in July 2005, and with the absence of such medical findings elsewhere in the record.  The Board notes that the range of motion of the cervical spine in evidence upon testing does not meet the criteria for a 10 percent evaluation.  However, the Board believes that a 10 percent evaluation is nonetheless warranted as equivalent to such limitation of motion as would warrant a 10 percent rating, based on the chronic pain and stiffness that the Veteran experiences in her neck.  

However, the Board finds that even when considering this additional self-reported symptomatology inclusive of stiffness and fatigue particularly as associated with prolonged desk work, and self-reported intervals of increased pain, these symptoms simply do not raise the level of disability attributable to the Veteran's cervical spine disability to a level equivalent to that met by limitation of motion to 30 degrees or less in forward flexion, so as to warrant the next higher, 20 percent evaluation for the disability of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

The Board finds that for the entire initial rating period beginning from the October 1, 2005, date of service connection for cervical degenerative disk disease, a higher rating than the 10 percent assigned is not warranted for that disorder, and staged ratings are accordingly not warranted.  Fenderson.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

V.  Claim for Increased Rating for Right Knee Disorder

The Veteran contends that her right knee disorder is more disabling than the zero percent assigned from October 1, 2005, and than the 10 percent assigned from September 15, 2008.  Potentially applicable rating criteria and the applicable percentage ratings for disorders of the knees are here listed.

DC 5257 Knee, other impairment of:  recurrent subluxation or lateral instability:

Severe, 30 percent;
Moderate,  20 percent;
Slight, 10 percent. 

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

DC 5260 Leg, limitation of flexion of:

Flexion limited to 15°, 30 percent;
Flexion limited to 30°,  20 percent;
Flexion limited to 45°, 10 percent;
Flexion limited to 60°,  0 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

526 1 Leg, limitation of extension of:

Extension limited to 45°, 50 percent;
Extension limited to 30°, 40 percent;
Extension limited to 20°, 30 percent;
Extension limited to 15°, 20 percent;
Extension limited to 10°, 10 percent;
Extension limited to 5°, 0 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Upon her VA examination in July 2005, prior to service separation, she complained of anterior pain in the right knee associated with running, which had been persistent since training in 2003, as well as an aching sensation associated with prolonged sitting.  She reported that kneeling also increased symptoms.  She denied flareups, reported having undergone no therapy, and used no assistive devices.  She also reported no impact on her work, though she said she had stopped running downhill.  

The July 2005 examiner noted that muscle strength was 5/5 in all muscle groups, with no lower extremity muscle atrophy observed.  There were also no identified sensory deficits.  The examiner found the right knee to exhibit no edema, deformity, or focal tenderness; no instability with testing; no apprehension; and otherwise no disability objectively found with examination or testing.  Range of motion was from zero to 140 degrees, and repetitive range of motion testing with repeated squatting maneuvers only produced mild anterior knee pain without reduced range of motion or fatigability or incoordination.  Gait was also normal.  X-rays showed a normal right knee without defects or swelling or mal-alignment or deformity.  The examiner assessed retropatellar pain syndrome of the right knee.  

The Board observes that based on the Veteran's self-reports on the July 2005 examination and the examiner's findings, the disability present in the right knee did not then rise to the level of disability equivalent to limitation of motion in flexion to 45 degrees, so as to warrant a 10 percent disability evaluation.  While she had some pain with certain exertional activities, as well as some persistent ache associated with prolonged sitting, none of this rose to a compensable level of impairment in the knee, even upon considering DeLuca factors, since none of those factors are shown to have been present then to a disabling degree.  

In a November 2006 submission the Veteran noted her history of developing iliotibial band syndrome (ITB) in service, with some persistent difficulties with the knee, including difficulty on some days using stairs and limitation in the amount she can run due to the knee being easily aggravated.  She also reported that the knee bothered her when kneeling in church and at times when squatting performing housework.

In a September 2007 submission the Veteran endorsed being still affected by her right knee disorder, "squatting, kneeling, or even just walking for a prolonged period causes pain, swelling, and stiffness."  She asserted that her diagnosed ITB or retropatellar pain syndrome had impacted her functioning, whereas she had previously been "a good runner for eighteen years."  

The Veteran's statements in both November 2006 and September 2007 are notable for her reports of some difficulties including pain, stiffness, or swelling in the knee with significantly stressing or exertional activity of the knee, such as running, or work in a squatting position, or "prolonged" kneeling or walking.  The Board does not doubt the presence of such symptoms.  However, they reflect some level of disability that manifests with significant activity resulting in significant stress on the knee, not significant preclusion of activities due to the knee.  The Board concludes based on these self-descriptions that while the Veteran did have impairment in the knee during this interval, the evidence including her own statements preponderates against the impairment in the right knee rising to a level of compensable disability in 2006 or 2007.  The Board draws these conclusions even while noting the Veteran's assertions that she has avoided seeking medical attention when her knee is merely symptomatic, based on her recognition that the condition was chronic in nature and in effect something she had to learn to live with.  

Upon her September 2008 VA examination, the Veteran reported that she had pain in right knee currently that ranged from zero to four out of  ten in intensity, with the pain present approximately five days per week.  She added that at times the knee would not straighten completely, and that it would get stiff and swollen.  However, she denied a limitation in sitting or standing due to her knee, though she asserted that sitting cross-legged caused her knee to become too stiff.  She reported being limited in her running to one-and-a-half miles once per week due to the knee, with this running producing pain in the knee.  She also reported of her knee becoming stiff and bothersome when she walked more than six miles.  

The Veteran's assertions at her September 2008 examination that she was not limited in standing or sitting (aside from sitting cross-legged) and that the knee became stiff and bothered her only after walking over six miles undercuts any supposition that the knee condition results in any practical limitation in work or work-like functioning.  The September 2008 examiner observed that the Veteran appeared fit, and he found of range of motion of the knee that was virtually full.  The examiner found range of motion of the knee to 135 degrees in flexion with complaint of lateral tightness at the end of that range, and to full or zero degrees in extension.  Range of motion did not change with resistance or with repeated testing.   The examiner also noted the absence of subluxation or instability or other ligamentous disability, the absence of redness or swelling, and no DeLuca-type impairments in functioning, with no increased disability due to painful motion, weakness, lack of endurance, incoordination, or instability.  These objective findings in September 2008 all weigh against the presence of a current compensable level of disability in the right knee.   

The X-ray findings in September 2008 showing of minimal osteoarthritic changes also support the Veteran's self-report as well as objective findings of substantially unimpairing disability in the knee.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's self-reported frequent or recurring pain episodes in the knee multiple times weekly, even while they may be precipitated by considerable activity on her part, do nonetheless warrant a 10 percent disability rating for the knee based on slight other knee disability of the under Diagnostic Code 5257, beginning effective from the September 15, 2008, date of most recent VA examination.  However, this disability rating and effective date has already been assigned by the RO for the Veteran's right knee disorder.  

The Board finds that even considering DeLuca factors of pain, pain on use, incoordination, weakness, or fatigability, the disability presented in the right knee, based on self-reported symptoms and objective findings, is not of sufficient severity to support a higher disability rating than the zero percent rating assigned effective from October 1, 2005, or than the 10 percent rating assigned effect September 15, 2008.  The disability as self-described, the resulting impact on functioning as self-described, and the impairment and functional impact as found and assessed upon VA medical examinations have not supported greater disability ratings than those already assigned during the initial rating interval or during any subset of that interval, with the preponderance of the evidence consistently against any such higher level of disability.  38 C.F.R. § 4.71a, DCs 5257, 5260, 5261; Fenderson.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

VI.  Extraschedular consideration

The Board has considered whether the Veteran is entitled to a higher initial disability rating on an extra-schedular basis for any of the claimed disabilities adjudicated herein.  38 C.F.R. § 3.321(b)(1).  The governing norm for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards for the Veteran's lumbosacral strain, cervical degenerative disk disease, or right knee retropatellar pain syndrome with osteoarthritis.  Rather, the Board finds that the schedular bases of rating discussed herein adequately serve to rate the claimed disabilities, and that additional disability so as to warrant an additional or higher disability rating on an extraschedular rating is simply not raised by the record.  

ORDER

A higher initial evaluation than the 10 percent assigned for lumbosacral strain for the initial rating period beginning October 1, 2005, is denied.  

A higher initial evaluation than the 10 percent assigned for cervical degenerative disk disease for the initial rating period beginning October 1, 2005, is denied.  

A higher initial evaluation than the noncompensable rating assigned for right knee retropatellar pain syndrome with osteoarthritis for the initial rating period from October 1, 2005, through September 14, 2008, is denied.  

A higher initial evaluation than the 10 percent rating assigned for right knee retropatellar pain syndrome with osteoarthritis for the initial rating period beginning October 15, 2008, is denied. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


